Citation Nr: 0431286	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-13 221	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent disabling 
for residuals of laceration to the right wrist with damage to 
the median nerve and flexor tendons, disuse atrophy of muscle 
group VII. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to service connection for bilateral heel, low 
back and right ankle disorders, headaches, and vertigo, to 
include as secondary to the service-connected residuals of 
laceration to the right wrist with damage to the median nerve 
and flexor tendons, disuse atrophy of muscle group VII. 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to April 
1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The RO denied claims of entitlement to a TDIU and service 
connection for bilateral heel, right ankle, and low back 
disorders, headaches, and loss of balance (vertigo) disorders 
as secondary to the service-connected residuals of laceration 
to the right wrist with damage to the median nerve and flexor 
tendons, disuse atrophy of muscle group VII.  

This matter also comes before the Board on appeal from a 
January 2003 rating decision wherein the RO denied 
entitlement to a rating in excess of 30 percent for residuals 
of laceration to the right wrist with damage to the median 
nerve and flexor tendons, disuse atrophy of muscle group VII.

This issues of service connection for Entitlement to service 
connection for bilateral heel, low back and right ankle 
disorders, headaches, and vertigo, to include as secondary to 
the service-connected residuals of laceration to the right 
wrist with damage to the median nerve and flexor tendons, 
disuse atrophy of muscle group VII are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC. 


FINDING OF FACT

The veteran without good cause shown failed to appear for his 
July 21, 2004 VA examination.


CONCLUSION OF LAW

The claims of entitlement to a rating in excess of 30 percent 
for residuals of laceration to the right wrist with damage to 
the median nerve and flexor tendons, disuse atrophy of muscle 
group VII, and a TDIU are denied as a matter of law.  
38 C.F.R. § 3.655 (2004); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issues before the Board are legal 
and there is no dispute as to the essential facts required to 
resolve the matter.  The outcome of the appeal is governed by 
the interpretation and application of the law and regulations 
rather than by consideration of the adequacy of the evidence 
or resolving conflicting evidence.  Accordingly, the notice 
and duty to assist provisions of the VCAA are inapplicable 
and no further development under the VCAA is required.  


Criteria

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. 
§ 3.655(a)(b) (1998).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. Id.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be based on the evidence of record.  Id.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation. Proceedings before VA are ex 
parte in nature, and it is the obligation of VA to assist a 
claimant in developing the facts pertinent to the claim and 
to render a decision which grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

However, monetary benefits to a former prisoner of war will 
not be denied unless the claimant has been offered a complete 
physical examination conducted at a Department of Veterans 
Affairs hospital or outpatient clinic.  

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. Individuals for whom reexaminations have 
been authorized and scheduled are required to report for such 
reexaminations. Paragraphs (b) and (c) of this section 
provide general guidelines for requesting reexaminations, but 
shall not be construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.


In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

The CAVC has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The CAVC has also held 
that the "duty" to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The CAVC has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  Notification for VA 
purposes is a written notice sent to the claimant's last 
address of record.  38 C.F.R. § 3.1(q).


Analysis

The Board has reviewed the record in light of the decision of 
the CAVC in Stegall v. West, 11 Vet. App. 268 (1998).  In 
view of the legal precedent in Stegall as applied to the 
facts of this appeal, and other applicable legal precedent 
discussed below, it is the opinion of the Board that the case 
should not again be remanded for the action demanded by the 
representative.  

The Board has not overlooked the basic regulatory criteria 
for entitlement to increased evaluations and a TDIU.  
However, the determinative factor in the decision to deny the 
claims does not rest upon the merits.  Rather, the 
unexplained failure of the veteran to cooperate in the 
development of the claims made an informed determination of 
the claims on the merits impossible.  The Board is also bound 
by the regulations that require the claim be denied in such 
circumstances.

The Board's development of the claim by remand was designed 
to insure that the record was adequate for an informed 
determination.  38 C.F.R. §§ 3.326, 3.327. 
The evidence initially presented to the Board was not 
comprehensive and the evidentiary record inadequate.  The 
veteran's failure to cooperate in submitting additional 
evidence, or assisting the Board in obtaining that evidence 
asked for in the February 2004 remand has not been justified.  
There is no argument from the veteran or his representative 
regarding good cause for his inaction.  The RO 
conscientiously sought to develop the claim through contact 
with the veteran at his known address at each stage of the 
appeal.  

The veteran was also contacted for a medical examination.  
His situation is clearly different from that presented in 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The veteran's 
whereabouts appears established.  None of the correspondence 
addressed to the veteran has been returned as undelivered.  
38 C.F.R. § 3.1(q).  

The Board observes that the veteran was advised in the 
February 2004 remand action and by the RO in its August 2004 
supplemental statement of the case of the significance of 
failing to cooperate in that he was told evidence material to 
the outcome was not available for consideration.  

The provisions of 38 C.F.R. § 3.655 applicable to the 
veteran's increased evaluation and TDIU claims require that 
his claims be denied rather than being decided on the 
evidence of record.  The distinction between treatment of 
initial secondary service connection compensation claims and 
other claims such as the veteran's increased evaluation and 
TDIU claims is clear in the regulation.  

The veteran's inaction without good cause has been noted 
previously in this discussion.  As a result, § 3.655(b) 
mandates the claim for increased evaluation and TDIU be 
denied.  As mentioned previously, the Board is bound in its 
decisions by VA regulations but not manual provisions.  
38 C.F.R. § 19.5.  

Although none of the RO correspondence was returned as 
undelivered, the representative has not offered any 
information indicating that the veteran's current address has 
changed or that telephone contact was indicated.  

Further, the information regarding the scheduling of 
examinations and contact with the veteran regarding his 
attendance is complete enough to allow the Board to make an 
informed determination on the question of whether good cause 
existed on the failure to report.  

The veteran's failure to respond to the recently issued SSOC 
in any manner to indicate he might have had good cause for 
not reporting allows the Board to reasonably conclude that he 
was not prejudiced by any omission of a direct reference to 
§ 3.655.

The record here contains the essential information for the 
factual determination of whether there was good cause for the 
veteran's failure to report.  Although arguably 
distinguishable from the situation in Engelke v. Gober, 10 
Vet. App. 396, 399 (1997), the facts of this case appear 
similar enough and do not appear to justify additional 
development.  For example, there is no evidence to suggest 
that the veteran's whereabouts are unknown or that he not at 
his address of record.  He was contacted regarding the 
examination as indicated by the VAMC correspondence.  He did 
not report and neither he nor his representative has offered 
any reason for the failure to cooperate.  

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for an examination, the Board is 
satisfied that the veteran failed to report to the scheduled 
examination without good cause.  38 C.F.R. § 3.655.  

Therefore, the Board finds that the veteran's claims for an 
increased evaluation and a TDIU must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of laceration to the right wrist with damage to the median 
nerve and flexor tendons, disuse atrophy of muscle group VII, 
is denied. 

Entitlement to a TDIU is denied.


REMAND

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO issued VCAA notice letters to the veteran in connection 
with his current appeal in October 2002 and April 2004.


The arguments of the veteran and his representative are that 
he suffers from 
left heel, right ankle, low back, headaches, and vertigo 
disorders as secondary to the service-connected disability of 
residuals of laceration to the right wrist with damage to the 
median nerve and flexor tendons, disuse atrophy of muscle 
group VII.  Specifically, he asserts that while working 
inside of a water tower he slipped out of the boatswain chair 
and because he did not have enough strength in his right 
hand, he was not able to grab onto his lifeline and fell 10 
feet, which resulted in the aforementioned injuries.  The 
Board finds that additional development is warranted prior to 
appellate disposition.

A preliminary review of the record discloses that the veteran 
is a recipient of Worker's Compensation as a result of the 
water tower accident.  Further, it appears that attempts were 
made to obtain records from Columbus Community Hospital, 
which were generated in connection with the described fall.  
However, there is no response from the Columbus Community 
Hospital in the claims folder.
In order to comply with the duty to assist, VA must make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from a private medical care provider. 38 C.F.R. 
§ 3.159(c)(1).  

Therefore, VA should contact the veteran and request that he 
provide enough information to identify and locate the 
existing records of Worker's Compensation records and private 
treatment records from Columbus Community Hospital as 
highlighted above, to include the address, the approximate 
time frame covered by the records, and the condition for 
which treatment was sought. 38 C.F.R. § 3.159(c)(1)(i).   
After obtaining the necessary authorizations, VA should 
attempt to obtain the identified records, to include a 
follow-up request if a response to the initial request is not 
received. 38 C.F.R. § 3.159(c)(1).

Once the development above has been completed, the veteran 
should be afforded a VA examination for the purpose of 
ascertaining the presence, nature, and extent of severity of 
any left heel, right ankle, low back, headaches, and loss of 
balance disorders.  38 U.S.C.A. § 5103A(d).  A comprehensive 
review should be undertaken with opportunity for the veteran 
and his representative to submit additional evidence in 
support of the claims on appeal.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
by issuing a VCAA notice letter.  Such 
notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for left heel, right ankle, 
low back, headaches, and vertigo 
disorders since service.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, if 
applicable, the VBA AMC should obtain all 
outstanding VA treatment reports.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.

In this regard, VBA AMC should contact 
the veteran and request that he provide 
enough information to identify and locate 
the existing records of Columbus 
Community Hospital.  This information 
should include the address, the 
approximate time frame covered by the 
records, and the condition for which 
treatment was sought. 38 C.F.R. 
§ 3.159(c)(1)(i).  

4. VBA AMC should attempt to obtain any 
outstanding Worker's Compensation records 
in connection with the water tower 
incident.  All inquiries must be clearly 
documented in the veteran's claims 
folder.  In addition, all responses 
thereto must be associated with the 
veteran's claims folder, to include any 
negative responses.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

6.  The VBA AMC should arrange for VA 
examinations of the veteran by 
specialists in orthopedics and neurology 
or other available appropriate medical 
specialists including on a fee basis, if 
necessary.   

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiners must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the appropriate examiners 
address the following medical issues:

The examiners are asked to render an 
opinion as whether the veteran currently 
has left heel, right ankle, low back, 
headaches, and vertigo disorders, and if 
so, whether they are related to the 
veteran's period of service, or if pre-
existing service, were aggravated 
thereby.  

The examiners are also asked to render an 
opinion as to whether any currently 
diagnosed left heel, right ankle, low 
back, headaches, and vertigo disorders, 
is/are proximately due to, the result of, 
or aggravated by the service-connected 
residuals of laceration to the right 
wrist with damage to the median nerve and 
flexor tendons, disuse atrophy of Muscle 
Group VII.

All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8. After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for left heel, right 
ankle, low back, headaches, and vertigo 
disorders as secondary to the service-
connected disability of residuals of 
laceration to the right wrist with damage 
to the median nerve and flexor tendons, 
disuse atrophy of muscle group VII.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until the VBA AMC 
notifies him; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of 
his service connection claims and may result in their denial.  
38 C.F.R. § 3.655 (2004).



                     
______________________________________________
	RONALD R. BOSCH	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



